Citation Nr: 0818351	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for hallux valgus of the right foot.

2.  Entitlement to an initial rating greater than 10 percent 
for hallux valgus of the left foot.

3.  Entitlement to service connection for low back disability 
as secondary to service connected hallux valgus of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from February to April 
1971, and from August 1972 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  An April 
2005 RO rating decision granted service connection for hallux 
valgus of the right and left foot, and assigned initial 10 
percent ratings for each toe effective January 10, 2005.  The 
veteran appealed the initial rating assigned.  A December 
2005 RO rating decision denied a claim of service connection 
for low back disability on direct and secondary service 
connection bases.

In March 2007, the veteran withdrew his request for a hearing 
before the Board.


FINDINGS OF FACT

1.  The veteran is in receipt of the maximum available rating 
for hallux valgus of the right and left feet, and his 
disabilities do not present an unusual or exceptional 
disability picture.

2.  The veteran's low back disability, including degenerative 
joint disease with scoliosis, first manifested many years 
after his last period of active service and is not shown to 
bear a relationship to service or to a service connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for hallux valgus of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.4, 4.45, 4.71a, 
Diagnostic Code (DC) 5280 (2007).

2.  The criteria for an initial disability rating greater 
than 10 percent for hallux valgus of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.4, 4.45, 4.71a, DC 
5280 (2007).

3.  A low back disability was not incurred in or aggravated 
by service, may not be presumed to have been incurred during 
service, and is not proximately due to a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year from 
discharge from service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. § 3.309(a).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (b), added effective 
October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  
The Board finds no prejudice to the veteran is addressing 
this claim under the new or old criteria. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 



Initial ratings

Historically, the veteran had a period of active service from 
February 1971 to April 1971 wherein he was medically 
disqualified after the discovery of preexisting pes cavus 
with hallux valgus and bunions.  He was allowed to reenlist 
in August 1972, and received treatment for painful hallux 
valgus bilaterally.

An RO rating decision in April 2005 granted service 
connection for hallux valgus of the right and left feet on 
the basis of service aggravation, and assigned initial 10 
percent ratings for each toe DC 5280.  This is the maximum 
available rating for unilateral hallux valgus with resection 
of metatarsal head, or severe if equivalent to amputation of 
great toe.  38 C.F.R. § 4.71a.

Consequently, it must also be determined whether a higher 
evaluation may be assigned under another diagnostic code.  A 
review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 10 percent reveals 
that most other criteria relevant to the toes and foot cannot 
be favorably applied in this case.  

The veteran complains of constant foot pain with 
weightbearing and a limited ability to walk.  He attributes 
current symptoms of pain, limitation of motion and an altered 
gait to his service connected hallux valgus disability.  He 
has specifically requested higher initial ratings under DC 
5283, which pertains to malunion or non-union of the tarsal 
or metatarsal bones, and/or referral of his claim to the 
Director of Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b).  

The record reflects that the veteran has been awarded service 
connected compensation at the 10 percent rate for hallux 
valgus of each toe (including a bilateral factor of 1.9 
percent) as well as separate 10 percent ratings for secondary 
strains of the right knee, left knee, right ankle and left 
ankle.  Thus, he has been awarded compensation for his 
currently described symptoms.  

With respect to additional compensation for his hallux valgus 
disabilities alone, the veteran is in receipt of the maximum 
schedular evaluation for limitation of motion so that there 
is no further basis to consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The criteria of DC's 5276 and 5278 are not for 
application as the veteran is not service connected for 
acquired flatfeet or acquired pes cavus.

The veteran's is status post surgical prosthesis of the 1st 
metatarsophalangeal joints in both great toes.  The X-ray 
examination reports of record do not reflect any evidence of 
malunion or non-union of the tarsal or metatarsal bones.  
Thus, the criteria of DC 5283 are not for application.

Furthermore, as the metatarsal head has not been removed, 
there is no basis to consider the amputation criteria of DC 
5171.  See generally 38 C.F.R. § 4.71a, PLATE IV.

Additionally, the veteran was service connected for 
aggravation of preexisting hallux valgus in service which was 
not due to a specific injury to the feet in general.  As 
such, the criteria of DC 5284, pertaining to "other" foot 
injuries, also do not apply.

With respect to extraschedular consideration, the provisions 
of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran has a history of surgical interventions of both 
big toes in approximately 1978.  He underwent additional 
surgical corrections of the right toe in August 2005, and the 
left toe in November 2006.  On each occasion, the veteran's 
treating physician cleared him to return to work with no 
restrictions following the convalescence period.  See August 
26, 2006 VA Chief Podiatry Section letter; November 27, 2006 
prescription note.  Other than the two surgeries indicated 
above, the veteran has not required any hospitalizations to 
treat his hallux valgus disabilities.

On VA examination in December 2006, the veteran denied 
incapacitating episodes of right or left great toe pain, and 
reported missing approximately 1 week to 20 days of work in 
the prior year from work.  Notably, his 10 percent ratings 
for each toe contemplate loss of working time commensurate 
with his level of disability.  See 38 C.F.R. § 4.2.  
Furthermore, the veteran has received compensation under 
38 C.F.R. § 4.30 for his periods of convalescence during the 
appeal period.  There is no medical opinion of record that 
his right and/or left hallux valgus "markedly" interferes 
with his employability, and there is no showing that he has 
required frequent hospitalizations to treat his conditions.

On this record, the Board finds that there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service connected hallux 
valgus disabilities at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

Service connection

The veteran's medical records document a current diagnosis of 
degenerative joint disease of the lumbar spine with 
scoliosis.  The first Caluza requirement for a current 
disability, therefore, has been met.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records are negative for any complaints, 
treatment or diagnosis of back symptoms during his first 
period of active service.  For his second period of active 
service, there is one documented instance of upper and lower 
back pain in January 1973.  However, no treatment or 
diagnosis was offered.  His May 1973 separation examination 
did not diagnose a back disability.

Overall, the veteran's service medical records provide 
evidence against his claim as it does not show the existence 
of a chronic low back disability during either period of 
active service.

Post-service, it is significant that the veteran did not have 
any documented treatment for a low back condition until more 
than 25 years after his discharge from his second period of 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

Furthermore, an April 2005 VA clinical record noted the 
veteran's report of chronic low back pain (LPB) "for past 5 
years."  This history provides more evidence against this 
claim with the veteran's own statements indicating that the 
low back condition began many years after service.

As arthritis was not shown to have manifested within one year 
from service, the presumptive provisions of 38 C.F.R. 
§ 3.309(a) do not apply.

With respect to a direct service connection theory, the 
veteran must present medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  There is no medical evidence of record 
suggesting that the veteran's current low back condition 
either first manifested in service and/or is causally related 
to service.  This is further probative evidence against his 
claim.

With respect to a secondary service connection theory, the 
record documents the veteran's history of an altered gait due 
to bilateral hallux valgus of such significance as to result 
in chronic strains of both knees and ankles.  As to his low 
back pain, VA clinicians have attributed the veteran's 
instances of back "pain" to his altered gait.  For example, 
a June 2005 VA clinician stated as follows: "Pt also 
complains that because of his feet, his back is also 
beginning to hurt and he complains of low back pains, 
whichever more likely than not due to foot pains and the 
attempt to alter his walking trying to prevent the foot 
pain."  

Additionally, a VA podiatrist in January 2006 stated: "I 
anticipate that some of his back pain has been due to the 
foot problems he has had for years."  This is some evidence 
tending to substantiate the veteran's claim.

However, the probative value of the above-mentioned evidence 
is of limited value as neither clinician identified any 
additional disability of the low back, or impairment of 
earning capacity, other than instances of lower back pain 
attributable to the hallux valgus disability.  

For example, there has been no finding that the veteran's 
hallux valgus disability results in limitation of lumbar 
spine motion, muscle spasm, guarding or localized tenderness.  
See 38 C.F.R. § 4.71a, DC 5237.  

On the other hand, an October 2005 VA examination report 
diagnosed the veteran with a lumbosacral strain, and opined 
that it was "less likely than not that low back pain is 
secondary to bil. Hallux valgus."  This is probative 
evidence against the claim.

In response to the clinician statements cited above, and the 
veteran's concerns of an inadequate VA examination performed 
in October 2005, the RO sought an additional VA medical 
opinion based upon review of the claims folder.  The examiner 
determined that a simple review of the claims folder was 
insufficient to 
render an opinion, and requested the veteran to undergo 
additional examination.  

Such a finding by the examiner clearly indicates the 
seriousness of the review of this case at the RO level. 

On examination in April 2007, the examiner found that the 
veteran walked with a stiff and clearly antalgic gait.  The 
veteran had some obvious curvature of the spine at the 
thoracolumbar junction, but his pelvis and shoulders were 
level and his head was the midline.  The radiographic 
evidence suggested a double curve scoliosis that preexisted 
the recent foot surgeries that may have been caused by one-
sided degenerative changes of T10, T11, T12 and L1.  The X-
ray evidence also suggested a slowly progressive degenerative 
joint disease of the lumbar spine as well as osteoarthritis 
at the 1st tarsometatarsal joints on both feet and corrected 
hallux valgus with prosthesis at the metatarsophalangeal 
joints bilaterally.  

On this evidence, the examiner indicated that the medical 
evidence and history suggested the veteran was having some 
back pain for some time with a recent advancement and opined 
that it was less likely than not that the veteran's back pain 
was related to the presence of the hallux valgus or the 
surgical correction.  The examiner clarified that, while it 
was true that a gait disturbance could cause a temporary 
increase in back pain, the x-ray results suggested that the 
veteran had a slowly progressive degenerative condition of 
the lumbar spine unrelated to his foot surgery.

The Board finds that the April 2007 VA examiner opinion is 
the most persuasive medical evidence in this case, providing 
highly probative evidence against this claim.  This 
examination, which was based upon review of the claims folder 
in conjunction with physical examination of the veteran, 
determined that no additional permanent impairment of the low 
back could be attributable to the service connected hallux 
valgus.  This is contrasted with the VA clinician notations 
which do not identify any back symptoms other than instances 
of pain caused by the hallux valgus disability.  Thus, the 
most persuasive evidence in this case fails to identify a 
baseline level of severity of the nonservice-connected low 
back disability being increased by the service connected 
hallux valgus disabilities.  Accordingly, the evidence of 
record weighs against a finding of aggravation in this case.

In so deciding, the Board acknowledges the veteran's belief 
that his hallux valgus disability causes additional 
impairment of his low back.  However, there is no evidence 
that the veteran is trained or educated in medicine; 
therefore, he is not competent to offer an opinion as to the 
nature and etiology of his disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a).  
Furthermore, the veteran has not presented any evidence or 
allegation that his low back condition has been persistent or 
recurrent since service.  Rather, as indicated above, he has 
reported the onset of chronic low back pain in the late 
1990's to early 2000's.

In any event, the Board finds that both service and post-
service medical records, overall, provide evidence against 
the claim, outweighing the veteran's contentions.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the service connection claim on direct, 
presumptive and secondary bases.  38 U.S.C.A. § 5107(b).  The 
appeal, therefore, is denied.

The Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the hallux valgus disabilities, the veteran 
is challenging the initial evaluations assigned following the 
grants of service connection.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008).

Nonetheless, the Board notes that the RO issued a VCAA notice 
in March 2006 following the grants of service connection in 
this case.  This letter advised the veteran that his 
disability ratings were determined by a schedule for 
evaluating disabilities published at title 38 Code of Federal 
Regulations, Part 4.  He was informed that evidence 
considered in determining the disability rating included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  The veteran has 
submitted statements to the record, by written statements and 
orally to VA examiners, regarding the nature, severity and 
duration of his symptoms.  He has voiced recognition of the 
fact that he has been assigned the maximum schedular 
evaluation by arguing his entitlement for extraschedular 
consideration of his claims.  Thus, he has demonstrated 
actual knowledge of the evidentiary requirements, and has not 
argued any prejudicial error regarding VCAA notice 
deficiencies on his downstream initial rating claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  See 
also Goodwin, supra.  Accordingly, the Board finds that 
adjudication of these claims at this time would not be 
prejudicial to the veteran.  

With respect to the low back disability claim, the veteran 
has not directly alleged entitlement to low back disability 
on direct and presumptive bases.  Rather, he has primarily 
prosecuted a secondary service connection theory.  A 
September 2005 RO letter, that preceded the initial 
adjudication, advised him of the evidentiary requirements for 
establishing a secondary service connection claim.  This 
letter advised him of the relative duties on the part of 
himself and VA in developing his claim, and to submit any 
evidence in his possession that pertains to his claim.  He 
was specifically advised that temporary or intermittent 
flare-ups of a condition were not considered aggravation 
unless the underlying condition, as contrasted by symptoms, 
had worsened.  

The veteran has demonstrated his actual knowledge of the 
evidentiary requirements by citing a VA outpatient clinical 
record as substantiating his claim, and arguing that an 
October 2005 VA compensation and examination opinion was 
inadequate to evaluate his condition.  As the claim remains 
denied, the untimely March 2006 notice advising him how VA 
determines disability ratings and effective dates of awards 
is not prejudicial as the issues are not implicated unless a 
service connection claim is granted.  Accordingly, the Board 
finds that adjudication of this claim at this time would not 
be prejudicial to the veteran.  See Sanders, supra.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his VA medical records.  The RO 
has informed the veteran that the Texas Department of 
Criminal Justice has no available records of his treatment.

The veteran was afforded VA examinations to evaluate the 
nature and severity of his hallux valgus disabilities.  As he 
has been assigned the maximum scheduler evaluation, and there 
is no lay or medical evidence suggesting an increased 
severity of symptoms to the extent that referral for 
extraschedular evaluation may be warranted, there is no duty 
to provide further medical examination on these claims.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

The veteran has also been afforded VA examinations in October 
2005 and May 2007 for opinion as to whether his low back 
condition was caused or aggravated by his hallux valgus 
disability.  As there is no lay or medical evidence 
suggesting the onset of a chronic low back disorder in 
service, or persistent or recurrent low back symptoms since 
service, there is no duty to obtain medical opinion on a 
direct service connection theory basis.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006); Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim for an initial rating greater than 10 percent for 
hallux valgus of the right foot is denied.

The claim for an initial rating greater than 10 percent for 
hallux valgus of the left foot is denied.

The claim for service connection for low back disability as 
secondary to service connected hallux valgus disabilities is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RI'GHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and 
material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950
You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420


VA 
FORM
OCT 
2007 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has 
been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans Benefits, 
Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was filed before June 
20, 2007, an attorney or accredited agent may charge fees for services, but 
only after the Board first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings before a 
court.  VA cannot pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits awarded to you on the 
basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing representation 
of claimants for veterans' benefits in order to implement the provisions of 
the new law.  More information concerning the regulation changes and 
related matters can be obtained at http://www1.va.gov/OGC (click on 
"Accreditation and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  
Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of the 
new law, fee agreements must be filed with the VA Office of the General 
Counsel and not the Board.)

VA 
FORM
OCT 
2007 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, MAR 2005, WHICH WILL NOT BE 
USED


